Exhibit 10.3.3

 

Second Amendment to Employment Agreement

 

This Second Amendment to Employment Agreement (the “Second Amendment”) amends
that certain Employment Agreement dated as of April 1, 1999, between Ari
Horowitz (“Employee”) and Opus360 Corporation (the “Company”), as amended
pursuant to the Amendment to Employment Agreement dated September 2, 1999 (as so
amended, the “Original Employment Agreement” and as amended by this Second
Amendment, the “Employment Agreement”).  Capitalized terms used in this Second
Amendment that are not defined herein shall have the meanings ascribed thereto
in the Original Employment Agreement.

 

1.             Effective Date. This Second Amendment shall be effective as of
May 1, 2001.

 

2.             Compensation.  Section 4(a) of the Original Employment Agreement
is hereby amended in its entirety, to read as follows:

 

During the period from the commencement of the Term until January 31, 2000 (the
“Initial Period”), Employee shall be paid base salary (the “Base Salary”) at the
annual rate of $150,000 per year, and commencing on February 1, 2000, Employee
shall be paid Base Salary at the annual rate of $250,000 per year, in each case
payable in arrears at the established pay period of the Company.  Thereafter,
the Base Salary payable to Employee shall be reviewed at least annually by the
Board, and reasonable increases shall be based on Employee’s performance as well
as the Company’s performance as determined in the sole discretion of the Board,
but, except as provided in the next paragraph, in no event shall Employee’s Base
Salary per year during the Term be less than $250,000.

 

Notwithstanding the foregoing, for the period (the “Deferral Period”) commencing
May 1, 2001 and ending on the earlier of October 31, 2001 or the date on which
the transaction contemplated under the Share Exchange Agreement dated as of
April 11, 2001 between the Company and Proha Plc is consummated (the “Artemis
Closing Date”), Employee shall be paid salary at a rate equal to $8,333.33 per
semi-monthly pay period.  On or before January 2, 2002, Employee shall be paid,
in addition to any other salary or bonus then payable, and amount equal to the
difference between the salary actually paid during the Deferral Period and the
amount of salary that would have been paid during the Deferral Period if the
reduction contemplated by the preceding sentence had not been taken (the
“Deferred Amount”).

 

3.             Option Grant.  Section 5 of the Original Employment Agreement is
hereby amended by adding the following provision to the end thereof:

 

Subject to approval by the Compensation Committee of the Board of Directors of
the Company, the Company shall grant the Employee, on or as soon as practicable
after the effective date of this Second Amendment, options (the “May Options”)
to purchase, in the aggregate, 192,300 shares of Common Stock at an exercise
price equal to the fair market value of a share of Common Stock on the date of
grant.  A portion of the May

 

--------------------------------------------------------------------------------


 

Options shall qualify for federal income tax purposes as “incentive stock
options” (the number of options that will qualify as the “incentive stock
option” shall be the maximum number permitted under the terms of the Company’s
2000 Stock Option Plan), and the remainder shall not qualify for federal tax
purposes as “incentive stock options”.  Written option agreements between the
Company and the Employee shall be prepared and delivered by the Company to the
Employee, which option agreements shall contain all of the terms and conditions
of the May Options.  The May Options shall vest on the earliest to occur of the
Artemis Closing Date, the date which is the six month anniversary of the date of
grant or the date of termination of employment other than a termination as a
result of a voluntary resignation.

 

4.             Termination of Agreement.  Section 8(c) of the Original
Employment Agreement is hereby amended by adding the following sentence to the
end thereof:

 

In calculating amounts of salary due and payable under subsection (i) hereof ,
no effect shall be given to the deferral of Base Salary during the Deferral
Period; that is, any such payments in regard to termination shall be made at the
then current rate of Base Salary without reduction for any Deferred Amount.

 

5.             Ratification.  Except as otherwise expressly set forth herein,
the Original Employment Agreement is hereby ratified and confirmed in its
entirety.

 

IN WITNESS WHEREOF, the undersigned have duly executed this Second Amendment as
of the date first above written.

 

OPUS360 CORPORATION

 

 

 

By:

 

 

 

Name:

Peter Schwartz

 

Title:

Executive Vice President & CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

ARI B. HOROWITZ (Employee)

 

 

2

--------------------------------------------------------------------------------